Citation Nr: 1616395	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection may be granted.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for migraines, sleep disturbance, inability to concentrate, and stress as residuals of a fall at a VA facility.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.R., and D.C.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1978.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  As to the claim for bilateral hearing loss, it is noted that the RO denied the claim in October 2006.  The Veteran was notified but did not appeal.  The Board must make the threshold preliminary determination of whether there is new and material evidence to reopen the service connection claim, irrespective of what the RO determined.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992).  The claim for compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) was initially denied by the RO in February 2008.  The Veteran submitted a timely notice of disagreement (NOD), and the appeal continues.  

In December 2010, the Veteran testified before a Decision Review Officer (DRO).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In October 2015, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of that hearing has also been prepared and incorporated into the evidence of record.  

In the decision below, it is determined that new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Likewise, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for migraines, sleep disturbance, inability to concentrate, and stress as residuals of a fall at a VA facility, is REMANDED to the AOJ for additional development.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO initially denied the Veteran's claim for service connection for hearing loss; the RO denied the claim as VA audiometric examination in August 2006 failed to show bilateral hearing loss that met VA standards.  

2.  Evidence submitted since the October 2006 rating decision includes testimony and medical evidence suggesting the possibility of bilateral hearing loss being either incurred or aggravated during service.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 2006 decision initially considering and denying the Veteran's claim for service connection for bilateral hearing loss is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received since the October 2006 rating decision denying service connection for bilateral hearing loss, and the Veteran's claim therefore is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), among other things, clarified and enhanced VA duties to notify and assist a veteran in substantiating a claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014), and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board is reopening the claim for service connection for bilateral hearing loss on the basis of the submission of new and material evidence.  There is no need to discuss whether there has been sufficient VCAA compliance on this matter, as the Veteran's claim to reopen is granted in full.  (Additional development pursuant to VCAA is to be conducted on remand.)  

New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Bilateral Hearing Loss

The RO first considered and denied this claim in October 2006.  At the time, the evidence included the Veteran's STRs which included audiometric examination at time of discharge in April 1978.  

On the authorized audiological evaluation in April 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
0
0
LEFT
0
5
5
0
0

Upon VA audiometric examination in August 2006, pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  The examiner's diagnosis was of normal to borderline normal hearing in both ears.  Constant tinnitus was noted, and service connection was established for that condition upon rating decision in March 2006.  A 10 percent rating was assigned.  

The claim for service connection for bilateral hearing loss was denied by the RO in October 2006.  The RO noted that bilateral hearing loss that met VA standards was not demonstrated.  The RO appropriately notified the Veteran of the denial in November 2006, to include apprising him of his procedural and appellate rights in the event he elected to appeal the decision, but he did not.  There is also no indication that new and material evidence was received within one year following the decision, which would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).  

The Veteran filed a petition to reopen the claim for bilateral hearing loss in November 2011.  

In September 2013, the RO again denied the claim, determining that new and material evidence had not been submitted.  Specifically, audiometric findings showing bilateral hearing loss were not submitted.  The Veteran was issued a statement of the case (SOC) in May 2015 wherein service connection for bilateral hearing loss remained denied in that new and material evidence had not been received.  The denial was primarily based on the fact that audiometric testing results showing bilateral hearing loss that met VA standards continued not to be shown.  

The Veteran provided testimony in support of her hearing loss claim in October 2015.  At that time, she testified that one Thanksgiving morning several years ago, she awoke to bilateral hearing impairment.  Her right ear hearing acuity returned, but her left did not.  She said that she now had "absolutely no hearing" in the left ear.  

VA treatment records were added to the claims file.  She was seen for the above described sudden hearing loss in September 2014.  Upon testing, pure tone thresholds showed normal hearing in the right ear with the exception of 8000 Hz where mild loss was noted.  The left ear hearing showed moderately severe to profound sensorineural hearing loss.  The actual audiometric test results are not of record.  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

Since the October 2006 decision that denied the claim for service connection for bilateral hearing loss, the Veteran has submitted written statements as well as VA clinical and examination reports.  She has testified at a hearing before the Board.  In regard to the written statements and oral hearing testimony, the Veteran has continued to assert that she has hearing loss that is attributable to her military service.  More importantly, she has added more details regarding her hearing loss.  Besides these more detailed accounts, she has received VA treatment for hearing loss in September 2014.  At that time, it was noted that she had moderately severe to profound left ear hearing loss.  There was mild hearing loss in the right ear.  The statements and testimony by the Veteran are new as they were not before the RO in the October 2006 rating action.  Moreover, she submitted VA records reporting hearing loss in both ears (although no actual detailed pure tone threshold results were provided).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Therefore, the Board finds that the Veteran's testimony and the VA treatment records are new and material to her claim.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if the Veteran has current bilateral hearing loss that is etiologically related to her military service.  See Shade, supra.  As such, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is granted, subject to the further development of the claim on REMAND.  


REMAND

Service Connection for Bilateral Hearing Loss

The Veteran's claim regarding service connection for hearing loss having been reopened, it may now be considered on the merits.  

As noted above, the Veteran contends that she has hearing loss as a result of in-service acoustic trauma.  The only inservice audiometric examination is from the time of discharge in 1978, and it is negative for hearing impairment.  However, current reports reflect some degree of bilateral hearing loss, and the Veteran has testified that she has absolutely no hearing acuity in the left ear.  She has related that in recent years she suffered from the sudden onset of hearing loss with some recovery of her right ear hearing, but not her left.  It is noted that she claims post service injury to the head at a VA facility, and that current traumatic brain injury (TBI) testing was positive.  

On remand, the Veteran is to be provided with a new VA audiological examination to determine whether she has hearing loss in either ear, that meets the standard of 38 C.F.R. § 3.385 (2015).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  If so, the examiner must also provide an opinion as to whether any such hearing loss had its onset in or is otherwise related to military service and an adequate rationale must be provided.  Moreover, the examiner is to address whether head injury in 2005 at a VA facility caused any currently diagnosed hearing loss.  

Compensation Pursuant to 38 U.S.C.A. § 1151 (West 2014) for Migraines, Sleep Disturbance, Inability to Concentrate, and Stress as Residuals of a Fall at a VA Facility.

The Veteran asserts that she sustained injuries in a fall at a VA medical facility in October 2005.  Specifically, she reports that she fell in front of a VA outpatient clinic.  She waited for transport by VA by backboard, but she was placed on it at an angle (upside down on the steps) and she slid off.  As a result, she slammed her head, neck, and shoulder into concrete.  She argues that she suffers residuals (migraines, sleep disturbance, inability to concentrate, and stress) as a result of the injury to her head.  She also claims that she suffered traumatic brain injury (TBI) as a result of this injury, and that her complaints are associated with the incident at VA.  Moreover, at the October 2015 hearing, she seemed to suggest that her sudden onset hearing loss in 2010 was related to the 2005 head injury.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151 (West 2014).  

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown: (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.  

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the VA medical or surgical treatment to the veteran's condition after such medical or surgical treatment has stopped.  38 C.F.R. § 3.361(b) (2015).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1) (2015).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability, the veteran must show that the medical or surgical treatment caused the additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii) (2015).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 
38 C.F.R. § 17.32(b) (2015).  Id.  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2015).  See 38 C.F.R. § 3.361(d)(2) (2015).  

VA records in October 2005 note that the Veteran was seen for multiple body contusions and with complaints of multiple body pain after a fall in front of the outpatient clinic.  She was walking and fainted.  X-rays were taken at that time of multiple joints.  This included X-rays of the shoulders, lumbar and cervical spine, elbow, ankle, knee, and hip.  Nothing significant was noted upon X-rays.  

VA records from October 2005 reflect that the Veteran did indeed suffer a fall at a VA facility.  However, there was no description in the treatment records that she suffered additional injury after falling from the backboard.  The Board notes that there is a statement as provided by H.B. from June 2008 in which he reported that he witnessed the incident.  He attested that she slipped off the backboard and hit her head on the steps.  This was due to the fact that she was upside down on the steps when they were placing her on the board.  Moreover, there is an August 2015 statement by a friend of the Veteran.  He recalled that he ran into the Veteran at the VA facility sometime in early February 2006, and that she related that she had fallen outside the VA outpatient facility in October 2005.  She was being transported to the facility on a body board but she slipped off the back of the board and hit her upper body, to include her head, on the concrete.  

The Veteran reports that she returned several days after the 2005 injury for complaints of ongoing headaches.  VA records show that she was noted to have post trauma intractable headaches approximately 10 days after the initial fall.  The Veteran was prescribed medications for her headaches and associated pain.  

Subsequently dated records dated through 2014 reflect that the Veteran continues to report pain associated with the injury.  She has testified that she suffers from headaches, sleep disturbance, inability to concentrate, and stress, as a result of the VA carelessness.  She argues that her complaints are not associated with her service-connected posttraumatic stress disorder (PTSD).  Screening for traumatic brain injury (TBI) in 2015 was positive and additional evaluation was to be conducted.  

In this case, no medical opinion has been obtained to address whether any residuals of a fall at a VA facility in 2005 (with secondary injury when the Veteran fell off of a body board) are due to fault on VA's part in furnishing medical care.  

For purposes of this case, the Board will assume that the Veteran suffered a fall outside of a VA facility in October 2005.  This fact is corroborated in the contemporaneous VA records.  Also, the Board will concede that she subsequently slipped off the back of the board on which she was being transported to the clinic and hit her head and upper body.  In making this determination, it is pointed out that the Board finds no reason to question the Veteran's account of the secondary injury.  Moreover, there is the statement of an eye witness which attests to this version of events.  

The medical questions raised as to these facts have not been addressed.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file updated VA treatment records.  Any additional pertinent records identified during the course of the remand should also be obtained.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently diagnosed bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.  

After audiological examination, the examiner should opine whether any noted bilateral hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  (The examiner must specifically discuss any noise exposure during service in the opinion provided.)  

The examiner should additionally address whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss resulted as a result of VA medical care, including the injury in 2005 at a VA facility?  

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?  

If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

3.  The Veteran should be scheduled for an examination to address whether she suffers residuals related to treatment received at VA in October 2005.  As noted above, she fell at a VA facility in October 2005 and upon transport to be seen, she slipped off of the body board and hit her upper body, to include her head, on the concrete steps.  Now, she reports that she suffers from migraines, sleep disturbance, inability to concentrate and stress, as a result.  Post trauma, intractable headaches, were noted by VA.  The claims file should be made available to and be reviewed by the examiner in conjunction with this examination.  

The examiner should specifically address the following questions:  

Is it at least as likely as likely as not (50 percent probability or greater) that the Veteran incurred additional disability, to include, but not necessarily limited to, migraines, sleep disturbance, inability to concentrate, and "stress," as a result of VA medical care, including the report of injury in 2005 at a VA facility?  

For purposes of responding to the above, the examiner is asked to comment on whether any such residuals found are related to any other service-connected disorder.  

If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that the proximate cause of such disability or disabilities was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?  

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for bilateral hearing loss and for benefits under 38 U.S.C.A. § 1151 (West 2014).  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


